FILED
                           NOT FOR PUBLICATION                              JAN 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JASON E. DEOCAMPO,                               No. 12-16116

              Plaintiff - Appellant,             D.C. No. 2:09-cv-03076-EFB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edmund F. Brennan, Magistrate Judge, Presiding

                           Submitted January 16, 2014**
                             San Francisco, California

Before: O’SCANNLAIN, GRABER, and NGUYEN, Circuit Judges.

       Jason DeOcampo appeals from the district court’s grant of summary

judgment to the Commissioner of Social Security. The administrative law judge



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(ALJ) denied DeOcampo’s application for supplemental security income, and the

Appeals Council declined to reopen DeOcampo’s case.

      DeOcampo argues that a Department of Veterans Affairs (VA) disability

rating—issued after the ALJ’s decision—constitutes new and material evidence

requiring a remand for a hearing before the ALJ. See Hoa Hong Van v. Barnhart,

483 F.3d 600, 605 (9th Cir. 2007). DeOcampo has failed to show that there is a

“reasonable possibility” that, had the ALJ considered the VA rating, the result of

the proceedings would have been different. Mayes v. Massanari, 276 F.3d 453,

462 (9th Cir. 2001). Although DeOcampo claims that the ALJ confused his

encounter with police with the alleged shooting of his cousin, the VA’s decision

does not distinguish between these two events. Moreover, before the district court,

DeOcampo conceded that the VA’s decision was based on the same medical

information presented to the ALJ, and he is bound by those concessions. See

Reynoso v. Giurbino, 462 F.3d 1099, 1110 (9th Cir. 2006).

      DeOcampo’s argument that Luna v. Astrue, 623 F.3d 1032 (9th Cir. 2010),

requires a remand in this case is similarly unavailing. Luna was concerned with

conflicting disability determinations within the same agency, id. at 1034, whereas

DeOcampo’s case presents different disability decisions by different agencies.

Luna is inapposite.


                                          2
      DeOcampo also contends that Valentine v. Commissioner Social Security

Administration, 574 F.3d 685 (9th Cir. 2009), requires the ALJ, in particular, to

consider the VA’s rating, regardless of when the VA issued its decision. But

neither Valentine nor this circuit’s related precedents require the ALJ—as opposed

to the Appeals Council—to consider a VA rating issued after the ALJ’s decision,

and the Appeals Council did consider the VA rating in this case. In sum,

DeOcampo has not shown that the agency’s decision lacked substantial evidence or

contained legal error. See Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir.

2005).

      Because DeOcampo failed to raise his remaining arguments before the

district court, they are waived. Abogados v. AT&T, Inc., 223 F.3d 932, 937 (9th

Cir. 2000). We deny his requests for judicial notice as moot.

      AFFIRMED.




                                          3